             Case 1:18-cv-01681-RJS Document 33 Filed 11/28/18 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VERRAGIO,LTD.,                                       Case No. 1:18-cv-01681-RJS
                      Plaintiff,

       vs.

GABRIEL JEWELRY REFINING CORP.

                      Defendant.



        STIPULATION FOR ENTRY OF CONSENT JUDGMENT AND PERMANENT
                          INJUNCTION ORDER

       Plaintiff Verragio, Ltd.("Verragio"), through its undersigned counsel, and Defendant

Gabriel Jewelry Refining Corp. d/b/a Gabriel Jewelry d/b/a Gabriel And Loren K("Defendant"),

through undersigned counsel, stipulate and agree as follows:

       1.      On February 23,2018, Verragio filed a complaint for Copyright Infringement and

Trademark Infringement under the Trademark and Copyright Laws ofthe United States, 15

U.S.C. §§ 1051, et seq., and 17 U.S.C. §§ 101, et seq, respectively. See Compl. ECF No.:1.

       2.      On April 16, 2018, Defendant filed an Answer and Affirmative Defenses denying

the allegations in the Complaint. See Ans. Compl. ECF No.: 11.

       3.      Defendant wishes to resolve this matter, without any admission of liability, and

hereby consents to entry offinal judgment in the above-captioned case and entry ofthe following

Permanent Injunction Order against Defendant.

       4.      This Court has subject-matter and personal jurisdiction over Defendant.

       5.      The parties waive the entry of findings offact and conclusions oflaw under Rules

52 and 65 of the Federal Rules of Civil Procedure.
             Case 1:18-cv-01681-RJS Document 33 Filed 11/28/18 Page 2 of 4



       6.      The Permanent Injunction Order will be entered under Federal Rule of Civil

Procedure 65 and will constitute the final judgment in this matter. The parties waive the right to

appeal from this judgment and will bear their own costs, including any attorneys' fees or other

expenses ofthis litigation.

       7.      This Court should retain jurisdiction over this matter for the purpose of

implementing and enforcing the Permanent Injunction Order. If Defendant violates the

Permanent Injunction Order it may be subject to sanctions for contempt of court.

                 FINAL JUDGMENT AND PERMANENT INJUNCTION ORDER

       IT IS ORDERED,ADJUDGED AND DECREED that:


        1.     Defendant and Defendant's officers, directors, employees, representatives, agents,

successors-in-interest, parent corporations, subsidiary corporations, legal entities or persons

controlled by Defendant, and all other persons who are in active concert or participation with them

(collectively, the "Enjoined Parties"), are hereby permanently enjoined from:

               a.      Copying or making unauthorized use of, or engaging in any unauthorized

       distribution of products protected by the copyrights to Verragio's jewelry designs with

       Style Nos. AFN 5013 R-4(VAu 1-027-588), AFN 5027(VA 1-798-162), AFN 5052(VA

        1-974-011), AFN 5066R(VA 1-969-272), AFN 5066CU(VA 1-969-244), AFN 5067CU

       (VA 1-968-522), ENG 0429(VA 1-961-142), ENG 0416W (VA 1-848-306), INS 7063

       (VA 1-818-586), INS 7070CU(VA 1-818-657), INS 7070P(VA 1-824-667), INS 7074P

       (VA 1-809-371), INS 7074R(VA 1-818-661), INS 7082(VA 1-893-429), PAR 3042R

       (VA 1-703-542)and PAR 3062P(VAu 969-039),(collectively "the Verragio Copyrights")

       or rings that are substantially similar to the Verragio Copyrights. Copies of the Verragio

       Copyrights are attached to this Final Judgment And Permanent Injunction as Exhibit A;

               b.      Copying or making unauthorized use of, or engaging in any unauthorized

       distribution of products protected by the trademark in the Verragio Crest which is the

                                                 2
            Case 1:18-cv-01681-RJS Document 33 Filed 11/28/18 Page 3 of 4




       subject ofthe United States Registration No. 5,467,684 or rings that contain a mark that is

       confusingly similar to the Verragio Crest. A copy of the Verragio Crest trademark is

       attached to this Final Judgment And Permanent Injunction as Exhibit B;

              c.      Selling, distributing, advertising, manufacturing or purchasing any rings of

       the rings sold or offered for sale by Defendant that are pictured in Exhibit C to this Final

       Judgment and Permanent Injunction; and

              d.      Knowingly assisting, aiding or abetting any other person or business entity

       in engaging in or performing any ofthe activities referred to in subparagraphs 5(a)through

       5(c) above.

       6.     The parties waive notice of entry ofthis Final Judgment and Permanent Injunction

and the right to appeal therefrom or to test its validity and consent to its immediate entry in

accordance with its terms. This Court expressly retains jurisdiction over this matter to enforce,

implement or construe this Consent Judgment and Permanent Injunction.



       SO ORDERED.


DATED:
                                                         United States District Judge




                                                3
          Case 1:18-cv-01681-RJS Document 33 Filed 11/28/18 Page 4 of 4



APPROVED AS TO FORM AND CONTENT

TUCKER ELLIS LLP                       Law Offices of Jan Meyer & Associates, P.C.

Attorneys for Plaintiff                         fory      s an

/s/ Howard A. Kroll
                                         /•                 ww-
Howard A. Kroll                           at • L. Leitman
515 South Flower Street                1029 Teaneck Road
Forty-Second Floor                     Second Floor
Los Angelesw, CA 90071                 Teaneck,NJ 07666
Tel(213)430-3400                       Tel(201)862-9500
howard.kroll@tuckerellis.com           jleitman@janmeyerlaw.com




                                      4
